Response to Amendment
	This communication is in response to the amendment filed on 1/7/2022.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  After entry of this amendment, Claims 1-3, 6, 8, and 13-14 are pending in the Application.
Authorization for this examiner’s amendment was given in an interview with Attorney Roman Rachuba on 1/19/2022.
5.  (Cancelled).
7.  (Cancelled).
11-12.  (Cancelled).
16.  (Cancelled).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, the Claim feature “wherein the deterioration regeneration part is configured to switch a connection destination of the electric contact from the later-stage device to another different later-stage device to make a regeneration current, as the second external action, that is larger than the operation 
Regarding independent Claim 8, the Claim feature “wherein the deterioration regeneration step includes switching a connection destination of the electric contact from the later-stage device to another different later-stage device to make a regeneration current, as the second external action, that is larger than the operation current to flow through the electric contact” was not found in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863            

/NATALIE HULS/Primary Examiner, Art Unit 2863